DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 08/26/2021.
Claims 1-3, 8-9, 11-14, 19, 21, 23-26 and 31-35 are presented for examination.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Scott Guttman on Tuesday, September 7, 2021 (see the interview summary, paper no. 20210907).

The application has been amended as follows:
IN THE CLAIMS
Claim 8 (Currently amended) The transaction card of claim 1, wherein a hologram is arranged on an exposed face of the overlay.
Claim 9 (Currently amended) The transaction card of claim 1, wherein a hologram is integral with the overlay.

Allowable Subject Matter
Claims 1-3, 8-9, 11-14, 19, 21, 23-26 and 31-35 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to specifically teach a front beveled peripheral surface is formed in the metallic card body where the front face meets the peripheral surface, and a rear beveled peripheral surface is formed in the metallic card body where the rear face meets the peripheral surface; wherein the front and rear beveled peripheral surfaces extend about the periphery of the metallic card body; and wherein the front and rear beveled peripheral surfaces are colored to cover a metallic color of the card body. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Russel-Clarke et al. (US 2020/0104550) teaches electronic card having an electronic interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWYN LABAZE/Primary Examiner, Art Unit 2887